 



Exhibit 10.24
Summary of Executive Officer Compensation

                                  Executive                 Annual Compensation
          Officer     Base Annual Salary     Annual Bonus     under MBO Program
    Other Compensation    
Robert Schneider
    €350,0001     50% of base salary, if Registrant makes an operating profit
for full year     N/A     Use of Company car    
Steven Moore
    $200,0001     50% of base salary, evenly split between three criteria: 1) no
material weakness in internal controls for financial reporting; 2) achieve
certain financial staff recruiting objectives by the end of Q4; and 3) reduce
year over year Q4 G&A expenses by $450,000.     N/A          
Colas Overkott
    €200,0001     N/A     Up to €40,000 upon achievement of objectives in
accordance with MBO Program     Use of Company car or car allowance
 
Up to €2,500 annually for tax consulting resulting from European residency
outside Germany    
Ingo Zankel
    €200,000     Up to €100,000 upon achievement of annual targets established
by the Board of Directors and CEO.     Up to €50,000 upon achievement of
objectives in accordance with MBO Program     Use of Company car or up to €1,250
monthly in car allowance    
Manfred Mueller
    €110,0001     Annual bonus of € 6,000 upon completion of specific projects.
    Up to 16.67% of base salary upon achievement of objectives set by CEO.    
Use of Company car    

1   This number reflects the officer’s base salary as established by SCM
Microsystems’ Board of Directors, prior to the officer’s participation in the
executive compensation arrangement described in the Company’s Current Report on
Form 8-K filed on September 21, 2004, pursuant to which such officer may opt to
receive an option to purchase 50 shares of the Company’s Common Stock for each
$100 reduction in annual base salary.

